        Case 2:20-cr-00204-GMN-EJY Document 49 Filed 01/04/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                   Case No. 2:20-cr-00204-GMN-EJY
10
                  Plaintiff,                     First Stipulation to Continue
11
                                                 Briefing Deadline
           v.
12
     Xzavione Taylor,
13
                  Defendant.
14
15
16         On December 21, 2020, the government filed its objection/appeal to the

17   magistrate judge’s report and recommendation, making Taylor’s response due
18   January 4, 2021. Because the two-week response time included four court
19   holidays, defense counsel requires additional time to respond. The parties
20   therefore request that Taylor’s response deadline be continued for one day.
21         DATED: January 4, 2021.
22
23   Rene L. Valladares                        Nicholas A. Trutanich
     Federal Public Defender                   United States Attorney
24
       /s/ Erin Gettel                           /s/ Stephanie Ihler
25   By_____________________________           By_____________________________
26   Erin Gettel                               Stephanie Ihler
     Assistant Federal Public Defender         Assistant United States Attorney
        Case 2:20-cr-00204-GMN-EJY Document 49 Filed 01/04/21 Page 2 of 2




 1                       UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:20-cr-00204-GMN-EJY
 4
                 Plaintiff,                       Order Granting First Stipulation
 5
                                                  to Continue Briefing Deadline
 6         v.

 7   Xzavione Taylor,

 8               Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue Taylor’s deadline to respond to the government’s objection/appeal
12
     (ECF No. 47).
13
           IT IS THEREFORE ORDERED that Taylor’s response to the government’s
14
     objection/appeal (ECF No. 47) is due by January 5, 2021.
15
16
17
                                           IT IS SO ORDERED.
18
                                           Dated this ____
                                                       4 day of January, 2021.
19
20
21                                         ___________________________
                                           Gloria M. Navarro, District Judge
22
                                           UNITED STATES DISTRICT COURT
23
24
25
26
                                              2
